NO. 12-18-00307-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 LARRY COLEMAN HICKS,                                      §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                        §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Larry Coleman Hicks, acting pro
se, appeals from “four unknown” cause numbers that he contends are “under cause 4-95-481.”
Texas Rule of Appellate Procedure 25.2(c)(2) states that a notice of appeal is sufficient “if it shows
the party’s desire to appeal from the judgment or other appealable order.” TEX. R. APP. P.
25.2(c)(2). Appellant’s notice of appeal does not identify any final judgment or other appealable
order from which he seeks to appeal.
        Thus, on November 5, 2018, this Court notified Appellant that the information received
failed to show the jurisdiction of the Court, i.e., there is no final judgment or appealable order
contained therewith. See TEX. R. APP. P. 37.2. We informed Appellant that the appeal would be
dismissed unless the information was amended on or before December 5, 2018 to show this Court’s
jurisdiction. The deadline has passed and Appellant has not shown the jurisdiction of this Court,
or otherwise responded to this Court’s notice.1


         1
           Appellant has also filed other appeals to challenge convictions over which we have no jurisdiction. See
Hicks v. State, No. 12-18-00286-CR, 2018 WL 6191107 (Tex. App.—Tyler Nov. 28, 2018, no pet.) (mem. op., not
designated for publication); see also Hicks v. State, No. 12-18-00263-CR, 2018 WL 5023619 (Tex. App.—Tyler Oct.
17, 2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00211-CR, 2018 WL 4214204
(Tex. App.—Tyler Sept. 5, 2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00164-
CR, 2018 WL 3454878 (Tex. App.—Tyler July 18, 2018, no pet.) (mem. op., not designated for publication).
         An appellate court has jurisdiction over a criminal appeal only from a final judgment of
conviction or where expressly granted by law. McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.—
Waco 2002, no pet.). The standard for determining jurisdiction is whether the appeal is authorized
by law. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). In this case, we have
not located any rule or statutory or constitutional provision that would authorize Appellant’s
appeal. See id. at 697. Accordingly, because we do not have authority to consider Appellant’s
appeal from unknown cause numbers and an unidentified judgment or appealable order, we
dismiss the appeal for want of jurisdiction.2 See TEX. R. APP. P. 43.2(f).
Opinion delivered December 12, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




         2
           We also note that only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-
CR, 2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 12, 2018


                                         NO. 12-18-00307-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-481)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.